Citation Nr: 0900320	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes.

2.  Entitlement to receipt of VA outpatient dental treatment.     




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to April 1967 and from May 1987 to August 1988.   This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was scheduled for July 2008 but 
the veteran failed to report and did not indicate that he 
wished to reschedule.  The Board notes that the RO had 
characterized issue 2 above as entitlement to service 
connection for gum disease for treatment purposes.  Given 
that the veteran is eligible for dental treatment on a 
different basis than direct service connection for a dental 
condition, the Board has recharacterized this issue.    


FINDINGS OF FACT

1.  Diabetes did not become manifest in service or for a 
number of years thereafter and is not shown to be related to 
service.

2.  The RO awarded a total disability rating based on 
individual employability (TDIU) effective from November 16, 
2005.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
diabetes are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The criteria for entitlement to receipt of VA dental 
treatment are met.  
38 U.S.C.A. §§ 1712 (West 2002); 38 C.F.R. §§ 17.161 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary in regard to the 
veteran's claim for dental disability.  Regarding the 
veteran's claim for diabetes, the veteran has been advised of 
VA's duties to notify and assist in its development.  An 
April 2003 letter from the RO explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.   Although the veteran was not 
provided notice regarding criteria for rating the disability 
at issue and effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) such notice would only 
be relevant if the benefit sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was provided.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  As will 
be explained below, in the instant case, the evidence does 
not establish that the veteran experienced any manifestation 
of the chronic disease diabetes in service.  Consequently, an 
examination is not necessary.  Id.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not reveal any diagnosis of 
diabetes or of any findings noting potential diabetes or a 
pre-diabetic state.  Testing for sugars was negative at 
examinations in February 1967, August 1977 and February 1984.  
At the veteran's June 1988 retirement physical an initial 
fasting blood glucose test produced an abnormally high 
reading (i.e. 147).  It was noted that if a retest was also 
abnormal, the veteran would need further testing and a 
consultation with a specialist.  Upon retesting, however, 
fasting blood glucose was found to be normal and overall, the 
veteran's endocrine system was found to be normal.  
Subsequent December 1988 fasting blood glucose testing also 
produced an entirely normal finding (i.e., 88, with the 
normal range being from 74 to 116).  On December 1988 VA 
medical examination the veteran denied any history of 
symptoms relating to thyroid, pituitary, adrenal and 
pancreatic disease. 

A January 1994 VA hospital summary shows a diagnosis of new 
onset of adult onset diabetes mellitus.  At the time of 
admission to the hospital for pneumonia treatment blood 
glucose was noted to be 281 on laboratory testing.  The 
veteran was placed on a diabetic diet and sliding scale 
insulin with good glucose control (80-180) with diet alone.  
The veteran was provided with education regarding managing 
diabetes and was instructed to continue the diabetic diet and 
to initiate home glucose monitoring.  

A September 1994 dental examination showed that the veteran 
had severe overbite and overjet and that he needed 
orthodontic treatment, crown and bridge work and complicated 
oral surgery to correct the situation.  

An April 2002 VA medical assessment noted that the veteran 
reported a history of Type II diabetes since 1994.  He was 
taking oral medication for the diabetes.  

VA medical records from May 2002 to September 2007 show 
ongoing treatment for diabetes including oral medication and 
insulin.  

In the April 2004 rating decision the RO denied service 
connection for both diabetes and dental disability for 
treatment purposes.  Regarding the dental claim, the RO 
essentially found that the veteran did not meet the 
regulatory criteria for dental treatment.  

An October 2006 rating decision granted a total disability 
rating based on individual employability (TDIU) effective 
November 16, 2005.  

On October 2007 VA dental examination an extensive dental 
treatment plan was formulated, which was to include 
extractions of multiple teeth, full mouth debridement, 
periodontal scaling and root planing and the fitting of 
dentures. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 if the veteran meets criteria under 
one of six different treatment classes.  In particular, under 
Class IV, those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  38 C.F.R. § 17.161.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Diabetes

Although, the veteran's fasting blood sugar was initially 
found to be highly elevated at his June 1988 retirement 
physical, on repeat testing it was found to be normal.  The 
record reasonably shows that the June 1988 examiner credited 
the normal finding as he did not do any follow-up testing, 
did not note any potential diabetic or pre-diabetic state, 
and found that the functioning of the veteran's endocrine 
system was normal.  Subsequent December 1988 fasting blood 
sugar testing was also consistent with the normal June 1988 
finding, as it showed a finding of 88, with the normal range 
being from 74 to 116.  Given these normal findings, the lack 
of any documented symptoms attributed to a diabetic or pre-
diabetic state during service and the lack of any other 
evidence pointing to a diabetic or pre-diabetic state during 
service, the Board finds that it is not shown that the 
veteran experienced any manifestation of diabetes in service.  

Similarly, there is no evidence of manifestation of diabetes 
within the first post-service year.  The first post-service 
finding of record pertaining to diabetes, the January 1994 VA 
hospital summary finding of new onset of adult onset diabetes 
mellitus, is almost six years after separation and the 
veteran has not alleged that diabetes or a pre-diabetic state 
was identified prior to January 1994, nor has he alleged that 
he had any diabetic symptoms prior to January 1994.  
Consequently, there is no basis for awarding presumptive 
service connection for diabetes.  38 C.F.R. §§ 3.307, 3.309. 

In addition, the record does not contain any competent 
evidence that the veteran's diabetes is otherwise related to 
service.  There is no medical documentation of record linking 
the veteran's current diabetes to his military service, and 
as mentioned above, a VA examination is not necessary in this 
case because it is not established that the veteran 
experienced any manifestation of the chronic disease diabetes 
during service.  Although the veteran contends that his 
diabetes is related to service, as a layperson he is not 
competent to provide an opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given that there is no competent medical evidence of diabetes 
until almost 6 years after service and no competent evidence 
of a nexus between current diabetes and the veteran's 
service, the Board must conclude that the weight of the 
evidence is against a finding of service connection on either 
a direct (or presumptive) basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309.   The preponderance of the evidence is against this 
claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 
(1990). 

Dental Treatment

As mentioned above, the October 2006 rating decision granted 
a TDIU rating effective November 16, 2005.  As those who are 
who are entitled to this 100 percent rate by reason of 
individual unemployability may be authorized any needed 
dental treatment, the veteran is entitled to receive any 
needed dental treatment.  38 C.F.R. § 17.161.   From the 
record, it appears that the veteran is actually already 
receiving VA dental treatment.  Given that the issue of 
entitlement to such treatment has been certified to the 
Board, however, and given that it is not entirely clear from 
the record whether all needed dental treatment has been 
authorized, the Board will now make a formal finding 
authorizing such treatment.  Id.      




ORDER

Entitlement to service connection for Type II diabetes is 
denied.

Entitlement to receipt of VA outpatient dental treatment is 
granted; the veteran is authorized to receive any needed 
dental treatment.     



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


